DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status	
 1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the RCE applicant filed on Feb. 05, 2021 in which Claims 1, 14 and 15 have been amended and claims 7-9 are canceled. Claims 16-20 are added. Thus, claims 1, 4-6 and 10-20 are pending in the application. 
			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021 has been entered. 
					Claim to Foreign Priority
 3.         Foreign priority documents are not in English, the Examiner once again requests the English translation of those documents in order to accord the applicant the requested foreign priority. 
		 Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 1, 4-6 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 14 as the claim that represents the claimed invention for analysis and is similar to independent Claims 1 and 15.
Claim 14 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 14 recites a series of steps, e.g., acquiring via the network information regarding characteristics of a plurality of users from a plurality of electronic devices, wherein the information comprises a plurality of driving histories associated with the plurality of users; calculating a plurality of values using the acquired information, each of the plurality of values is associated with a respective one of the plurality of users, wherein each of the plurality of values represents a magnitude of risk that the respective one of the plurality of users will the network the advertisement information to a particular device associated with the target user. 25These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 14 are drawn to the abstract idea of identifying or evaluating customers for various service providers or product sellers.  These concepts can be classified under advertising, marketing or sales activities as identifying or evaluating customers for various service providers or product sellers is nothing but provisioning an advertisement which is an example of a commercial activity (See October 2019 Update: Subject Matter Eligibility, Page 6). In addition, these limitations can also be classified under Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). The claim also recites the network, electronic devices and a device which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the network, electronic devices and a device, nothing in the claim precludes the steps from being performed as a method of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 14 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional element of a device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the network, electronic devices and a device to be generic computer elements (see Fig. 1, Fig. 9, [0023]). Hence, the additional elements in the claim are all generic components suitably programmed to perform their functions. The additional elements of the network, electronic devices and a device are recited at a high level of generality and under the broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, claim 14 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO). 
  The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the network, electronic devices and a device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 14 is not patent eligible (Step 2B: NO).
Similar arguments can he extended to other independent claims 1 and 15 and hence the claims 1 and 15 are rejected on similar grounds as claim 14.
Dependent claims 4-6, 10-13 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 4, the steps, “wherein the circuitry is further configured to control content of the advertisement information, the device associated with the target user, or a provision timing of the advertisement information on the basis of the information regarding the, or a provision timing of the advertisement information on the basis of the information regarding the characteristics of the target user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “wherein the plurality of users have not subscribed to the service” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 6, the steps, “wherein the service or the product is a service or a product related to an automobile” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 10, the steps, “wherein the information regarding the characteristic of the user includes information regarding the characteristics of the plurality of users includes information regarding an action characteristic of the user, information regarding a physical characteristic of the user, or information regarding a psychological characteristic of the user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 In claim 11, the steps, “wherein the circuitry is further configured to: acquire information regarding an environment in which each of the plurality of users is placed, and, and control also on a basis of the information regarding the environment” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 12, the steps, “wherein the information regarding the environment in which each of the plurality of users is placed includes information regarding a road environment, information regarding geography, information regarding weather, or information regarding a disaster” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 In claim 13, the steps, “wherein the circuitry is further configured to acquire the information regarding the characteristics of the plurality of users or the information regarding the environment in which the user is placed, from a plurality of user terminals used by the plurality of users” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 16, the steps, “wherein the plurality of electronic devices comprise an in-vehicle device mounted in an automobile” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 17, the steps, “wherein the in-vehicle device comprises a plurality of sensors and a data logger to log a particular driving history of a particular one of the plurality of users” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 18, the steps, “wherein the plurality of electronic devices comprise a wearable terminal worn by a particular one of the plurality of users” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 19, the steps, “wherein the information comprises actions of the plurality of users when they are not driving and the actions are detected by the plurality of electronic devices” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 20, the steps, “wherein the information comprises physical characteristics of the plurality of users” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 	 
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bowne et al., U.S. Patent Application Publication Number (2013/0006674 A1) in view of Ge et al., U.S. Patent Application Publication Number (2015/0106191 A1) and in further view of
Yuki et al., International Patent Application Publication Number (JP 2014/132402A) 
Regarding Claim 1, 	
Bowne teaches an information processing device on a network comprising,
acquire via the network information regarding characteristics of a plurality of users from a plurality of electronic devices, wherein the information comprises a plurality of driving histories associated with the plurality of users (See at least [0117], “by receiving or accessing historical driving data 46 directly from mobile device 10”);
calculate a plurality of values using the acquired information, each of the plurality of values is associated with a respective one of the plurality of users, wherein each of the plurality of values represents a magnitude of risk that the respective one of the plurality of users will generate damage to a vehicle (See at least [0006], [0071], [0089], [0117], [0204], “to process or analyze any of the driving data (e.g., driving behavior data and/or the driving environment data) collected by mobile device 10 itself and communicated to mobile device 10, and based on such collected driving data, calculate one or more driving behavior metrics and/or scores.” “analyze such data for performing risk analysis of the respective driver”);
However, Bowne does not explicitly teach,
determine a target user to receive advertisement information for an insurance service by comparing each of the plurality of values to a threshold value;
control provision of the advertisement information by providing via the network the advertisement information to a particular device associated with the target user.
Ge, however, teaches,
determine a target user to receive advertisement information for an insurance service by comparing each of the plurality of values to a threshold value (See at least [0006-0007], [0040], [0043], “The target score may be determined 340 and compared 350 to the threshold value for various content feeds presented to a user to more accurately modify 360 the reserve price for presentation of advertisements to the user.” the target score is equivalent to the plurality of values);
	Bowne and Ge are in the same technical field of targeted advertisement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bowne to include the above-noted disclosure of Ge. The motivation for modifying the disclosure would have been to evaluate whether or not a customer is a good customer for various service providers or product sellers. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Bowne and Ge do not explicitly teach,
control provision of the advertisement information by providing via the network the advertisement information to a particular device associated with the target user.
Yuki, however, teaches,
control provision of the advertisement information by providing via the network the advertisement information to a particular device associated with the target user
 (Fig. 5, [0007], [0046-0047], [0050], [0070], introduction data is equivalent to the advertisement information, recommended insurance is equivalent to a service or product related to the characteristics of the plurality of users). 
	Bowne, Ge and Yuki are in the same technical field of targeted advertisement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bowne and Ge to include the above-noted disclosure of Yuki. The motivation for modifying the disclosure would have been to evaluate to more effectively provide the services by targeting a user with a particular characteristics. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 4, 	
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Yuki teaches,
wherein the circuitry is further configured to control content of the advertisement information, the device associated with the target user, or a provision timing of the advertisement information on the basis of the information regarding the characteristics of the target user ([0050]).
Regarding Claim 5, 	
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Yuki teaches,
wherein the plurality of users have not subscribed to the service ([0011], [0049-0050], when the introduction data related to the recommended insurance is generated, it is determined whether or not an insurance premium is low cost in comparison to already contracted insurance; hence it is clear that the introduced recommended insurance is the service in which the plurality of users have not yet subscribed). 

Regarding Claims 14 and 15,
Independent claims 14 and 15 recite the steps that are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 14 also recites an information processing method executed by a computer which is inherent in the disclosure of Yuki. 
Regarding Claim 16,
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Bowne teaches,
wherein the plurality of electronic devices comprise an in-vehicle device mounted in an automobile ([0060],  in vehicle 12).
Regarding Claim 17,
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Bowne teaches,
wherein the in-vehicle device comprises a plurality of sensors and a data logger to log a particular driving history of a particular one of the plurality of users (See at least [0060], [0200-0201], [0209], sensors 34, logging data). 
Regarding Claim 18,
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Bowne teaches,
wherein the plurality of electronic devices comprise a wearable terminal worn by a particular one of the plurality of users (See at least [0044-0046], smartphone is a wearable terminal).
Regarding Claim 19,
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Bowne teaches,
wherein the information comprises actions of the plurality of users when they are not driving and the actions are detected by the plurality of electronic devices (See at least [0209], “The application 50 will log vehicle use data until the vehicle engine is turned off. The status of the engine is monitored 184 and if the engine is turned off, the application 50 stops logging data 185”).
Regarding Claim 20,
The combination of Bowne, Ge and Yuki teaches the system of claim 1,
In addition, Yuki teaches,
wherein the information comprises physical characteristics of the plurality of users (See at least [0065], height and weight are physical characteristics).

8.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Ge in view of Yuki and in further view of Naoki et al., International Patent Application Publication Number (JP 2016/218824 A).  

Regarding Claim 6, 	
Bowne, Ge and Yuki teaches the information processing device of claim 1,
However, Bowne, Ge and Yuki do not explicitly teach,
wherein the service or the product is a service or a product related to an automobile.
Naoki, however, teaches,
wherein the service or the product is a service or a product related to an automobile ([0043-0044], [0055-0061], Naoki teaches an in-vehicle system that selects and proposes automotive insurance which is equivalent to a service or a product related to an automobile). 
	Bowne, Ge, Yuki and Naoki are in the technical field of targeted advertisement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bowne, Ge and Yuki to include the above-noted disclosure of Naoki. The motivation for modifying the disclosure would have been to provide a suitable automotive insurance corresponding to a driving evaluation generated on the basis of driver travel information (Naoki, [0055-0061]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 10, 
Bowne, Ge and Yuki teaches the information processing device of claim 1,
However, Bowne, Ge and Yuki do not teach,
wherein the information regarding the characteristics of the plurality of users includes information regarding a driving characteristic of the user, information regarding an action characteristic of the user, information regarding a physical characteristic of the user, or information regarding a psychological characteristic of the user 
Naoki, however, teaches,
wherein the information regarding the characteristics of the plurality of users includes information regarding a driving characteristic of the user, information regarding an action characteristic of the user, information regarding a physical characteristic of the user, or information regarding a psychological characteristic of the user ([0007], [0009-0011], information regarding a driving characteristic of the user).

9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne in view of Ge in view of Yuki and in further view of Hiroki et al., International Patent Application Publication Number (JP 2015/225498A).  
Regarding Claim 11, 
Bowne, Ge and Yuki teaches the information processing device of claim 1,
However, Bowne, Ge and Yuki do not teach,
wherein the circuitry is further configured to: acquire information regarding an environment in which each of the plurality of users is placed, and the control also on a basis of the information regarding the environment.
Hiroki, however, teaches,
wherein the circuitry is further configured to: acquire information regarding an environment in which each of the plurality of users is placed, and the control also on a basis of the information regarding the environment ([0033], [0063], [0101]). 
	Bowne, Ge, Yuki and Hiroki are in the technical field of targeted advertisement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bowne, Ge and Yuki to include the above-noted disclosure of Hiroki. The motivation for modifying the disclosure would have been to obtain and consider driver environment information when the automotive insurance is proposed (Hiroki, [0032-0033]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 12, 
The combination of Bowne, Ge, Yuki and Hiroki teaches the information processing device of claim 11,
In addition, Hiroki teaches,
wherein the information regarding the environment in which each of the plurality of users is placed includes information regarding a road environment, information regarding geography, information regarding weather, or information regarding a disaster ([0033], [0063], [0101], a road environment). 
Regarding Claim 13, 
The combination of Bowne, Ge, Yuki and Hiroki teaches the information processing device of claim 11,
In addition, Hiroki teaches,
wherein the circuitry is further configured to acquire the information regarding the characteristics of the plurality of users or the information regarding the environment in which the user is placed, from a plurality of user terminals used by the plurality of users ([0021-0022], [0031]). 

    Response to Arguments 
10.	Examiner withdraws the rejection of claim 15 under 35 U.S.C. 112(b) in view of the amendment.
11.	Applicant's arguments filed Jan. 12, 2021 have been fully considered but they are not persuasive due to the following reasons:
12.	Applicant argues that (on pages 8-9), “amended claim 14 does not fall into any of the three categories of judicial exceptions identified in the Revised Guidance.”	
	As explained the 101 analysis above, the limitations of claim 14, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 14 are directed to the abstract idea of identifying or evaluating customers for various service providers or product sellers.  These concepts can be classified under advertising, marketing or sales activities. Identifying or evaluating customers for various service providers or product sellers is nothing but provisioning an advertisement which is an example of a commercial activity (See October 2019 Update: Subject Matter Eligibility, Page 6). In addition, these limitations can also be classified under Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). Examiner notes that according to the October 2019 Update: Subject Matter Eligibility, pages 7-8, a claim that requires a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The claim also recites the network, electronic devices and a device which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the network, electronic devices and a device, nothing in the claim precludes the steps from being performed as a method of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 14 recites an abstract idea.
13.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Applicant states that (page 9), “the claims integrate any judicial exception into a practical application under Prong Two.”
Examiner respectfully disagrees and would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
 In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. There is no technological solution to the technological problem. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The specification describes the additional elements of the network, electronic devices and a device to be generic computer elements (see Fig. 1, Fig. 9, [0023]). Hence, the additional elements in the claim are all generic components suitably programmed to perform their functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Thus, these arguments are not persuasive. 
14. 	Applicant further argues that (on pages 9-10), “The October 2019 Update provides two examples of cases directed to commercial interactions: Fort Properties, Inc. v. American Master Lease LLC and In re Comiskey. Notably, in both of those cases, the claims did not recite a single element of a computer system and could be performed entirely in the mind; that is, the claims were directed entirely to mental processes. In contrast, the present claims describe a computer on a computer network in communication with other devices. Thus, the present application is easily distinguished from the cases cited in the October 2019 Update, and those cases should not be relied on as a basis for rejection of the present application.”
Examiner notes that the above mentioned cases have not been relied upon as a basis for rejection of the present application.

15.	Applicant's arguments regarding the rejection of claims 1, 4-6 and 10-15 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
16.	The following prior art made of record and not relied upon is considered pertinent :
 ■    Kawabata et al., U.S. Pat. Pub. 2015/0003744 A1 - directed to an information processing apparatus capable of appropriately extracting a positional relationship between pieces of contents used for explanation, and facilitating explanation of the contents by using the relationship.
 ■    Ueyonama et al., U.S. Pat. Pub. 2016/0354165 Al - relates to a service-provision management system capable of providing services such as care and assistance flexibly in accordance with the needs of the user.
Conclusion
17.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                                                                                                                                                     April 27, 2021 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695 

April 27, 2021